Citation Nr: 1339365	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  09-30 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for incomplete right radial nerve palsy and medial nerve impairment, carpal tunnel syndrome.

2.  Entitlement to a rating in excess of 10 percent for shell fragment wound of the right arm muscle group VI.

3.  Entitlement to service connection for a cervical spine disorder (claimed as pain and swelling in neck due to right arm radial nerve condition).

4.  Entitlement to special monthly compensation based on loss of use of one hand.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to February 1971.   

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Virtual VA paperless claims processing system includes an electronic copy of an Appellate Brief Presentation submitted by the Veteran's representative in November 2013.  

The Virtual VA paperless processing system also includes an October 2011 rating decision in which the RO granted service connection for coronary artery disease status post coronary artery bypass graft and a surgical scar was granted.  The rating decision includes reference to VA treatment records that post-date certification of this appeal to the Board, but which are not associated with the paper claims file at the Board or VA's electronic filings systems.

The VA electronic Veterans Benefit Management System does not include any documents pertinent to the present appeal at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

In a November 2013 Appellate Brief Presentation, the Veteran's representative asserted that the most recent VA examination conducted in this matter, in December 2008, was incomplete in its findings as to the severity Veteran's service-connected disabilities at issue and that the results were now too outdated to be sufficient for proper rating and adjudication of the Veteran's increased ratings claims.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

Additionally, the representative contended that the December 2008 VA opinion as to whether service connection for cervical spondylosis was warranted as secondary to service-connected radial nerve disability was inadequate because it did not address the matter of aggravation.  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310(a) (additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is compensable).
  
The Board agrees with the contentions of the Veteran's representative as set forth above.

Further, the Board notes that a November 2011 rating decision in the Virtual VA claims processing system, pertaining to matters not at issue in this appeal, referenced VA treatment records that post-date certification of this appeal to the Board, but which are not associated with the paper claims file at the Board or VA's electronic filings systems.  All additional potentially relevant records of treatment should be sought and associated with the VA paper claims file or electronic file processing system.  See 38 U.S.C.A. § 5103A(a)-(d); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered). 

As the Veteran's claim for special monthly compensation based on loss of use of the right hand is inextricably intertwined with the service connection and increased ratings claims on appeal, appellate adjudication of the claim will be deferred pending development and adjudication of the other claims on appeal.  See Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008) (remand of intextricably intertwined claims generally warranted for reasons of judicial economy even in absence of administrative error).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all records of VA and non-VA health care providers who have treated him for the disorders on appeal, but that may not have been obtained in association with his claims on appeal.

After obtaining any appropriate authorizations for release of medical information, the RO/AMC should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The records sought should include all additional potentially relevant records of VA treatment for the period from July 2009 to the present.

The Veteran should also be advised that with, respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC.

2.  Once all identified and available relevant medical records have been received, make arrangements with the appropriate VA medical facility or facilities for the Veteran to be afforded all appropriate VA examinations for the purposes of determining: 

a) the current severity of his incomplete right radial nerve palsy and medial nerve impairment, carpal tunnel syndrome;  

b) the current severity of his service-connected residuals of a shell fragment wound right arm muscle group VI; 

c) whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has a cervical spine disorder, or any other condition manifested by pain and swelling in the neck, that is caused by a disease or injury incurred in active service (note that the Veteran was awarded a Purple Heart); 

d) whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has a cervical spine disorder, or any other condition manifested by pain and swelling in the neck, that is caused or aggravated (chronically worsened) by his service-connected incomplete right radial nerve palsy and medial nerve impairment, carpal tunnel syndrome

e) whether the Veteran has service-connected disability resulting in the loss of use of the right hand. 

The RO/AMC should send the claims file to the examiners for review, and the clinicians should indicate that the claims file was reviewed, including the service treatment records.
 
In all conclusions, each examiner should identify and explain the medical basis or bases, with identification of the relevant evidence of record. 

Each examiner should provide a fully reasoned explanation for his or her opinions, based on established medical principles and his or her clinical experience and medical expertise.  
 
3.  After contacting the Veteran and reviewing the claims file, and with consideration of any additional evidence received in this matter, the RO/AMC should conduct any other development that may be indicated as a consequence of the action taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the RO\AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.W. ZISSIMOS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


